MEMORANDUM **
Shannon McIntosh appeals the 96-month sentence imposed following her guilty plea conviction for conspiracy to distribute more than 500 grams of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742. The district court’s factual findings in the sentencing phase are reviewed for clear error, but must be supported by a preponderance of the evidence. United States v. Fox, 189 F.3d 1115, 1118 (9th Cir.1999). ‘Whether the method adopted by the district court to approximate the relevant quantity of drugs is proper under the guidelines is ... reviewed de novo.” United States v. August, 86 F.3d 151, 153 (9th Cir.1996). We affirm.
Based on sworn statements made by individuals involved in drug transactions with McIntosh, the Presentence Report found that she had distributed at least 3.17 kilograms of methamphetamine. This amount has a base offense level of 34. See U.S.S.G. § 2Dl.l(c)(3). The district court’s conclusion that McIntosh was more likely than not actually responsible for a quantity greater than or equal to the quantity for which she was ultimately held responsible was based on sufficient indicia of reliability to support its probable accuracy. See August, 86 F.3d at 154. Even exercising caution and discounting all the transactions to which McIntosh objected, the minimum amount of methamphetamine reasonably attributable to her is 1.5876 kilograms, which also has a base offense level of 34. Therefore, the district court properly calculated McIntosh’s sentence using a base offense level of 34. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.